             Case 2:21-cv-00346-CKD Document 7 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                          UNITED STATES DISTRICT COURT
 8                               FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARTIN LEE FOSTER,                                      No. 2:21-cv-0346 CKD P
11                             Plaintiff,
12               v.                                           ORDER
13    DISTRICT ATTORNEY KITTY,
14                             Defendant.
15

16              Plaintiff, a Sacramento County Jail prisoner proceeding pro se, has filed a civil rights

17   action pursuant to 42 U.S.C. § 1983. On February 25, 2021, plaintiff was directed to pay the

18   filing fee or submit an application to proceed in forma pauperis. Plaintiff has now filed a request

19   for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has not, however,

20   filed a certified copy of his jail trust account statement for the past six months. See 28 U.S.C. §

21   1915(a)(2). Good cause appearing, IT IS HEREBY ORDERED that:

22              1. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

23                    his jail trust account statement for the past six months.

24   /////

25   /////

26   /////

27   /////

28   /////
                                                              1
             Case 2:21-cv-00346-CKD Document 7 Filed 03/26/21 Page 2 of 2


 1              2. Plaintiff’s failure to comply with this order will result in a recommendation that this
 2                 action be dismissed without prejudice.
 3   Dated: March 26, 2021
                                                         _____________________________________
 4
                                                         CAROLYN K. DELANEY
 5                                                       UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1/kly
     fost0346.3e
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
